EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Aldo Martinez (Reg. No. 61357) on 05/18/2022.

The application has been amended as follows: 

Claim 1. (currently amended) An information processing system comprising:
a control circuit [[unit]] that controls:
a personal agent personalized to a user and configured to provide support to the user; and
a group agent that provides support for a group made up of a plurality of users corresponding to a plurality of personal agents by cooperating with the plurality of personal agents.



Claim 4. (currently amended)	The information processing system according to claim 2, wherein 2Application No. 17/251,051 Reply to Office Action of February 17, 2022 the control circuit updates the personal determination criteria according to a feedback of the [[a]] corresponding user of the plurality of users with respect to a matter recommended by the personal agent according to the personal determination criteria.



Claim 6. (currently amended)	The information processing system according to claim 5, wherein the control circuit updates the group determination criteria according to [[a]] the feedback of the predetermined user with respect to the matter recommended by the group agent according to the group determination criteria.



Claim 10. (currently amended)	The information processing system according to claim 9, wherein the control circuit performs control so that information including a keyword set to be closed by the specific user among the personal determination criteria is not applied to the group determination criteria. 



Claim 13. (currently amended)	The information processing system according to claim 11, wherein the control circuit deletes association between the personal agent of the first user and the new group agent and takes over a group determination criteria of the new group agent to another new group agent associated with the personal agent of the first user. 



Claim 19. (currently amended)	A non-transitory computer-readable recording medium having a program recorded thereon, the program, when executed by a computer, causes the computer to function as a control [[unit]] circuit that controls:
a personal agent personalized to a user and configured to provide support to the user; and
a group agent that provides support for a group made up of a plurality of users corresponding to a plurality of the personal agents by cooperating with the plurality of personal 6Application No. 17/251,051
Reply to Office Action of February 17, 2022agents. 



The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Bitz et al. (2013/0268331) discloses an information processing system comprising: a control circuit that controls: a personal agent personalized to a user and configured to provide support to the user.

However, the prior art of record fails to teach or suggest a group agent that provides support for a group made up of a plurality of users corresponding to a plurality of personal agents by cooperating with the plurality of personal agents as set forth in independent Claim 1.  The cited prior art does not teach or suggest of a group agent that provides support for a group made up of a plurality of users corresponding to a plurality of personal agents by cooperating with the plurality of personal agents.  Thus, this is the reason why the newly amended claims are allowable.

Claims 1-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment” or “Reasons for Allowance”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
05/19/2022